Territory of Michigan, to wit
The United States to the Marshall of the territory of Michigan: You are hereby Commanded to take William Watson Abraham Gill, David Robison, Thomas McClure, Hugh R. Martin, Austin Longon, and Charles Curry, if they may be found within the territory of Michigan, and them Safely Keep, So that you may have their bodies before our judges of our Supreme . Court, at Detroit, during the Sitting of the present court, to answer the United States on a bill of indictment found against them by the Grand Inquest of the body of the territory of Michigan, for a riot, & assault *278& battery on James Heward, and of this writ make due return. Witness Augustus B. Woodward, chief judge of our Said Supreme Court, at Detroit, the twenty Sixth day of September one thousand eight hundred eight.
Peter Audrain Clk. S. C.